FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


VICENTE PALACIOS CRAWFORD,                 No. 17-16942
individually and on behalf of all
others similarly situated,                    D.C. No.
                    Plaintiff-Appellant,   1:15-cv-00001

                   v.
                                             OPINION
ANTONIO B. WON PAT
INTERNATIONAL AIRPORT
AUTHORITY, GUAM; EDDIE BAZA
CALVO; RICARDO C. DUENAS, GIAA
Board Chairman; ANTHONY ADA, In
His Official Capacity as Chairperson
of the Guam Ancestral Lands
Commission,
               Defendants-Appellees.


      Appeal from the United States District Court
                for the District of Guam
   Frances Tydingco-Gatewood, Chief District Judge,
                        Presiding

       Argued and Submitted November 13, 2018
               San Francisco, California

                   Filed March 1, 2019
2   CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

Before: Sidney R. Thomas, Chief Judge, Susan P. Graber,
 Circuit Judge, and Leslie E. Kobayashi,* District Judge.

                   Opinion by Judge Kobayashi


                            SUMMARY**


                             Civil Rights

    The panel dismissed the appeal in part and affirmed in
part the district court’s summary judgment in an action
brought by plaintiff, individually and on behalf of others
similarly situated, pursuant to 42 U.S.C. § 1983 and Guam
law, alleging procedural due process and equal protection
violations in connection with plaintiff’s attempts to be
compensated for ancestral land taken by the government of
Guam for the operation of A.B. Won Pat International
Airport.

    The United States government took control of substantial
amounts of privately owned land on Guam for military
purposes around the time of World War II. Plaintiff’s
ancestral land is in a region where many of the taken
properties were subsequently transferred by the United States
to the government of Guam, including land where the
international airport is now located. In 1999, the Guam


    *
     The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawai`i, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
    CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.             3

legislature passed the Guam Ancestral Lands Act, which
added Chapter 80 to the Guam Code Annotated and
established an administrative process for exercising ancestral
property rights. However, no claims by ancestral landowners
whose land is currently being used for public purposes have
been considered and resolved through compensation.

     The panel held that because the International Airport
Authority was not named in either the appealed due process
or equal protection violation counts, it was not a proper party
to the appeal and therefore needed to be dismissed. The panel
further held that it would consider the merits of plaintiff’s
equal protection claims only against the Guam government
defendants.

    The panel held that while the Guam legislature had
clearly established a process to receive, evaluate, and
compensate ancestral property right claims, the legislature did
not design the process to be sufficiently definite to transform
plaintiff’s expectation into a property right entitled to due
process protection. The panel therefore held that provisions
of Chapter 80 and the Guam Public Laws, whether examined
individually or read together, did not give rise to a protected
property interest under the Due Process Clause.

    Plaintiff also alleged Fourteenth Amendment equal
protection rights violations because, unlike the ancestral
landowners who had received full compensation by the return
of lands that were no longer being used by the government,
plaintiff’s land has not been returned and he had not been
compensated. The panel held that the statutory differences in
treatment between a landowner whose lands were no longer
in use and one whose lands continued to be used was not
irrational, and served an important purpose—to resolve
4   CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

efficiently the ancestral land claims of the landowners whose
lands were no longer in use. The panel therefore concluded
that the classifications established in the statutory scheme
survived rational basis review and the panel affirmed the
district court’s summary judgment on the equal protection
claim.


                        COUNSEL

Scott M. Grzenczyk (argued), Jordan Elias, and Daniel C.
Girard, Girard Gibbs LLP, San Francisco, California; Ignacio
Cruz Aguigui, The Law Offices of Ignacio Cruz Aguigui,
Tamuning, Guam; for Plaintiff-Appellant.

Genevieve Rapadas (argued), Jay D. Trickett, and Kathleen
V. Fisher, Calvo Fisher & Jacob LLP, Hagåtña, Guam, for
Defendants-Appellees Antonio B. Won Pat International
Airport Authority, Guam, and Ricardo C. Duenas.

David J. Highsmith (argued), Assistant Attorney General;
Elizabeth Barrett-Anderson, Attorney General; Office of the
Attorney General, Tamuning, Guam; for Defendants-
Appellees Eddie Baza Calvo and Anthony Ada.
    CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.                       5

                             OPINION

KOBAYASHI, District Judge:

    Around the time of World War II, the United States
government took, for little or no compensation, numerous
tracts of real property from private Guamanian landowners
for military use. Plaintiff Vicente Palacios Crawford is the
son of two such landowners. Plaintiff’s ancestral land is in
the Tiyan region, where many of the taken properties were
subsequently transferred by the United States to the
government of Guam. Defendant Antonio B. Won Pat
International Airport Authority, Guam (“GIAA”) currently
operates the A.B. Won Pat International Airport, which is
located on ancestral lands in the Tiyan region, including
Plaintiff’s. In its several attempts to address this past
injustice, the government of Guam established administrative
entities and procedures to receive and resolve ancestral
landowners’ claims for the taking of their lands without
adequate compensation. These efforts have a convoluted
history of enactment and partial repeal, as well as a lack of
funding. As a result, no claims by ancestral landowners
whose land is currently being used for public purposes have
been considered and resolved through compensation.
Plaintiff filed this action against the GIAA Defendants—the
GIAA and GIAA chairperson Ricardo C. Duenas1—and the




    1
     Duenas was sued in his official capacity as chairperson of the
GIAA’s board of directors. During the district court proceedings, Duenas
became the chairperson of the GIAA’s board of directors and replaced
Edward G. Untalan as a defendant. The parties later stipulated to dismiss
Count II against Duenas.
6   CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

Government Defendants—Governor Edward Calvo2 and
Guam Ancestral Lands Commission (“GALC”) chairperson
Anthony Ada3—and asserts that lengthy delays in the
compensation process violate his constitutional rights to
procedural due process and equal protection. Plaintiff
appeals the district court’s grant of summary judgment in
favor of the defendants. We have jurisdiction pursuant to
28 U.S.C. § 1291, and we affirm.

I. BACKGROUND

    A. Historical Background

    The United States government took control of substantial
amounts of privately owned land on Guam for military
purposes during and immediately after World War II. At the
time, many of the landowners received little or no
compensation. After World War II ended, Congress
transferred land no longer necessary for American military
use to the naval government of Guam. Later, the Organic Act
of Guam, Pub. L. No. 630, 64 Stat. 384 (1950), created the
government of Guam, transferred certain land from the naval
government of Guam to the new government of Guam, and
placed other land under the control of the government of
Guam for the benefit of the people of Guam.




    2
     Governor Calvo has been sued in this case in his official capacity as
the Governor of Guam.
    3
    Defendant Anthony Ada was substituted for Defendant Anita Orlino,
GALC’s prior chairperson, pursuant to Federal Rule of Civil Procedure
25.
    CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.                           7

    In a condemnation proceeding brought by the naval
government of Guam in 1950, Plaintiff’s mother, Josefina
Palacios Crawford (formerly Josefina Palacios Flores),
received $8,340.00 as compensation for the taking of her
property, Lot 5204 in the Tiyan region. On January 25, 1980,
Josefina Crawford, individually and as Jesus C. Flores’s heir,
filed a complaint against the United States, seeking further
compensation, pursuant to 48 U.S.C. § 1424c (“J. Crawford
v. United States”).4 Josefina Crawford, and other similarly
situated claimants, agreed to a stipulated judgment with the
United States in a consolidated case in 1992. All of the
consolidated claims were extinguished by agreement. Thus,
in 1993, Josefina Crawford was awarded $71,227.22 for the
taking of Lot 5204.

    In 1994, Congress enacted the Guam Excess Lands Act,
Pub. L. No. 103-339, 108 Stat. 3116 (1994), authorizing the
transfer of land in Guam from the United States to the
government of Guam, with the requirement that the
government of Guam develop a plan to use the land for public
benefit. The Guam legislature, the I Liheslaturan Guåhan,
has repeatedly expressed its intent to restore the excess lands
to the original owners or their heirs. See, e.g., Guam Pub.


    4
      In 1977, Congress passed an amendment to the Guam Organic Act,
authorizing the United States District Court for the District of Guam to
hear claims by former Guam landowners, or their heirs or legatees, whose
land was “acquired other than through judicial condemnation proceedings,
in which the issue of compensation was adjudicated in a contested trial in
the District Court of Guam, by the United States between July 21, 1944,
and August 23, 1963.” 48 U.S.C. § 1424c(a). The district court was
authorized “to award fair compensation in those cases where it is
determined that less than fair market value was paid as a result of
(1) duress, unfair influence, or other unconscionable actions, or (2) unfair,
unjust, and inequitable actions of the United States.” Id.
8   CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

L. 23-141, § 3 (1997). In 1999, the Guam legislature passed
the Guam Ancestral Lands Act (“GALA”), Guam Pub. L.
25-45, § 1 (1999), which recognized that the powers granted
to Guam’s agencies by previous legislation had proven
inadequate to implement remedies for the ancestral
landowners, id. § 2(a). Significantly, the GALA added
Chapter 80 to Title 21 of the Guam Code Annotated
(21 Guam Code Ann. §§ 80101 to 80104),5 which

        affirms and formally recognizes the
        “Ancestral Property Right”; establishes an
        administrative process for the exercise of that
        right; and creates the Guam Ancestral Lands
        Commission [“the Commission” or “GALC”]
        and authorizes the Commission to administer
        the provisions of this Chapter in order that
        original landowners, their heirs and their
        descendants may expeditiously exercise all
        their fundamental civil rights in the property
        they own. The exercise of “ancestral property
        right” claims shall be applicable to lands
        already declared excess by the Federal
        government and shall also be applicable to all
        future declaration of excess lands either by the
        United States Government or by the
        government of Guam.

21 Guam Code Ann. § 80102(c). In order to provide a
remedy for ancestral landowners, the Guam legislature
ordered GALC to establish a “Land Bank Trust” to manage


    5
     Title 21 Guam Code Annotated §§ 80105 and 80106 were added in
subsequent years. Guam Pub. L. 27-113 (2004); Guam Pub. L. 28-133
(2006).
   CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.            9

and, if necessary, develop the land returned from the United
States and to use any income generated by the land to
compensate the ancestral landowners. Id. § 80104(e) (“The
Commission shall establish rules and regulations pursuant to
the Administration Adjudication Law for the Guam-based
trust. The resulting income shall be used to provide just
compensation for those dispossessed ancestral landowners.”).
However, no payments have been made from the Land Bank
Trust to ancestral landowners because of a bureaucratic
impasse: the rules and regulations for the Land Bank Trust
have not been finalized, and no claims can be paid until the
rules and regulations are finalized.

    In 2000, the United States transferred to the GIAA, by
quitclaim deed, the land in the Tiyan region on which the
international airport now sits. This deed requires that the
transferred property “be used for public airport purposes for
the use and benefit of the public on reasonable terms and
without unjust discrimination.” It also provides that the
airport property cannot be sold or otherwise used without the
Federal Aviation Administration’s consent and that all
revenues generated by the airport can be used only for the
airport’s capital or operating costs. If the GIAA fails to
comply with these restrictions, the United States can retake
possession of the transferred land. In short, the quitclaim
deed prevents the return of the airport property, or the
payment of compensation from revenue generated by the
land, to ancestral landowners, including Plaintiff.

    The Guam legislature has attempted repeatedly to create
a compensation process for those ancestral landowners whose
10 CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

land is used for the airport.6 See, e.g., Guam Pub. L. 24-214
(1998) (establishing the Tiyan Trust); Guam Pub. L. 26-100,
§ 5 (2002) (repealing Pub. L. 24-214). Among these attempts
is Public Law 26-100, which established a GIAA Task Force
(“the Task Force”) to identify properties under GIAA control
that are required for “strictly airport-related operations.”
Guam Pub. L. 26-100, § 4 (2002). The Task Force was
charged with identifying lands “excess to the needs of
GIAA,” as well as non-Tiyan properties that could be
conveyed as compensation to ancestral landowners whose
Tiyan lands could not be returned. Id. The current version of
§ 4 requires the Task Force to identify the ancestral
landowners who had properties taken for use by the airport
and to identify land owned by the government of Guam that
can be used to compensate those ancestral landowners by way
of a land exchange. Guam Pub. L. 30-6, § 1 (2009).

     The Task Force ultimately proposed a land exchange of
two parcels of property in the Land Bank Trust for the release
of claims by ancestral landowners whose land had been taken
and used for the airport. See Guam Pub. L. 30-158 (2010)
(effectuating the exchange); see also id., Exh. A (P/L 30-6
Tiyan Task Force Report). Because the proposed land
exchange excluded the ancestral landowners whose lands
were not used for the airport, these excluded ancestral
landowners filed a class action in the Guam Superior Court to
enjoin the land exchange, Gange, et al. v. Gov’t of Guam, et
al., Civil Case No. 1461-10. The superior court in 2013
found that the proposed land exchange would constitute a
taking of property without compensation and granted a
permanent injunction.        In response, Governor Calvo

    6
      Guam has restored lands to Tiyan ancestral landowners whose lands
were not necessary for the airport’s operation.
   CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH. 11

announced in 2014 that GALC would disburse $3.2 million
to the ancestral landowners throughout Guam. None of these
funds have yet been paid to any ancestral landowners.

   B. Plaintiff’s Ancestral Property Right Claim

    The Government Defendants concede that Plaintiff has
rights under the GALA as an ancestral landowner because of
his mother’s ownership of Lot 5204, and that he is not likely
to regain possession or title because his land is still being
used for the airport.

    On August 16, 2002, Plaintiff submitted to GALC an
Ancestral Title and Compensation Application regarding
Lot 5204. More than 130 ancestral landowners filed claims
regarding lands being used by the GIAA for the airport
(“Airport Ancestral Lands Claims”). GALC has not held any
hearings regarding the Airport Ancestral Lands Claims, and
the government of Guam has not compensated any of these
ancestral landowners. Thus, Plaintiff’s ancestral land claim
remains unresolved.

   C. District Court Proceedings

    Plaintiff filed his Class Action Complaint on January 16,
2015. Relevant to the instant appeal, the Complaint alleged
the following claims: a 42 U.S.C. § 1983 claim against the
Government Defendants and Duenas alleging a denial of
procedural due process (“Count I”); and a § 1983 claim
against the Government Defendants and Duenas alleging a
denial of equal protection (“Count II”).

   On September 1, 2016, Plaintiff and the GIAA
Defendants filed motions for summary judgment. The
12 CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

Government Defendants filed a counter-motion for summary
judgment. The Court denied Plaintiff’s motion, granted the
GIAA Defendants’ motion, and granted in part the
Government Defendants’ motion. Judgment as a matter of
law was granted to the Government Defendants and Duenas
as to Count I, and summary judgment was granted to the
Government Defendants as to Count II.7 This timely appeal
followed.

II. STANDARDS OF REVIEW

     We review de novo a district court’s ruling on the parties’
cross-motions for summary judgment. EEOC v. BNSF Ry.
Co., 902 F.3d 916, 921 (9th Cir. 2018). “Viewing the
evidence in the light most favorable to the nonmoving party,
we must decide whether there are any genuine issues of
material fact and whether the district court correctly applied
the relevant substantive law.” Bd. of Trs. of Glazing Health
& Welfare Tr. v. Chambers, 903 F.3d 829, 845 (9th Cir.
2018) (internal quotation marks and brackets omitted). The
district court’s grant of summary of judgment may be
affirmed on any ground that is supported by the record, even
if the district court did not rely on that ground. Id.




    7
      Plaintiff’s other two claims were brought under Guam law. Having
disposed of the two § 1983 claims, the district court declined to exercise
supplemental jurisdiction over the claims brought under Guam law and
dismissed them without prejudice. Plaintiff does not contest that ruling in
this appeal.
       CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH. 13

III.       DISCUSSION

       A. Whether the GIAA Defendants Are Proper Parties

   The only claims at issue in this appeal are Counts I and II.
Because the GIAA was not named in either count, it is not a
proper party to this appeal and therefore must be dismissed.
Additionally, Duenas is no longer named in Count II. Thus,
Count I is the only claim against Duenas before us.

    The crux of Count II is that the procedures established in
§ 80104 to process ancestral property right claims are
inadequate and thus deprive Plaintiff of his Fourteenth
Amendment right to procedural due process. The district
court granted summary judgment on Count II in favor of
Duenas.

    At summary judgment, Plaintiff conceded that: (1) no
GIAA official has ever served as a GALC commissioner;
(2) neither the GIAA nor any GIAA official participates in
promulgating or administrating GALC’s procedures; (3) the
GIAA was not served with Plaintiff’s application asserting his
ancestral property right claim; (4) the GIAA did not
participate in GALC’s review of Plaintiff’s application; and
(5) the GIAA did not oppose Plaintiff’s application.
Although Plaintiff’s admissions refer only to the GIAA, no
evidence in the record exists to suggest that Duenas (or his
predecessor Untalan) either deprived Plaintiff of a
constitutionally protected property interest or denied Plaintiff
adequate procedural protections.8 See Roybal v. Toppenish


       8
       A Guam official is a “person” for purposes of § 1983 when the
official is sued, in his official capacity, for prospective relief. Paeste v.
Gov’t of Guam, 798 F.3d 1228, 1235 (9th Cir. 2015). Further, the
14 CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

Sch. Dist., 871 F.3d 927, 931 (9th Cir. 2017) (“A procedural
due process claim has two distinct elements: (1) a deprivation
of a constitutionally protected liberty or property interest, and
(2) a denial of adequate procedural protections.” (internal
quotation marks omitted)). The district court’s grant of
summary judgment in favor of Duenas is therefore affirmed,
although on different grounds. See Glazing Health &
Welfare, 903 F.3d at 845. Therefore, we need only address
the merits of Plaintiff’s claims against the Government
Defendants.

    B. Whether Plaintiff’s Ancestral Property Right is a
       Constitutionally Protected Property Right

    Plaintiff challenges the district court’s ruling that the
Government Defendants were entitled to summary judgment
on Plaintiff’s procedural due process claim because Plaintiff
had not established, and could not establish, a constitutionally
protected property right. Due to the conditions placed on the
transfer of land to the GIAA, Plaintiff’s property cannot be
returned. Additionally, Plaintiff’s claim against the United
States was settled when his mother received compensation in
1993. Therefore, the only property right at issue is Plaintiff’s
right to payment from Guam under Chapter 80 for his
ancestral claim to Lot 5204.

    Constitutionally protected property interests are not
limited to tangible property. Nozzi v. Hous. Auth. of L.A.,
806 F.3d 1178, 1191 (9th Cir. 2016). A constitutionally
protected property interest must be “created and [its]
dimensions . . . defined by existing rules or understandings


Fourteenth Amendment applies to Guam, pursuant to 48 U.S.C.
§ 1421b(u).
    CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH. 15

that stem from an independent source such as state
law—rules or understandings that secure certain benefits and
that support claims of entitlement to those benefits.” Bd. of
Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972). In
other words, only “a legitimate claim of entitlement”—as
opposed to “an abstract need or desire for the particular
benefit”—will support a constitutionally protected property
interest. Roybal, 871 F.3d at 931 (citing Roth, 408 U.S. at
577).

        1. Lack of Implementing Regulations

    In the public benefits context, we have held that a
protected property right exists when “a statute authorizes
those benefits and the implementing regulations greatly
restrict the discretion of the people who administer those
benefits.” Nozzi, 806 F.3d at 1191 (internal quotation marks
omitted).     Whether the plaintiff has “[a] reasonable
expectation of entitlement is determined largely by the
language of the statute and the extent to which the entitlement
is couched in mandatory terms.” Ching v. Mayorkas,
725 F.3d 1149, 1155 (9th Cir. 2013) (alteration in Ching)
(quoting Wedges/Ledges of Cal., Inc. v. City of Phoenix,
24 F.3d 56, 62 (9th Cir. 1994)).9 If government officials have
the discretion to grant or deny a benefit, that benefit is not a
protected property interest. Id. (citing Town of Castle Rock
v. Gonzales, 545 U.S. 748, 756 (2005)).




    9
       Although Ching addressed the Due Process Clause of the Fifth
Amendment, the caselaw regarding constitutionally protected property
interests for purposes of the Fourteenth Amendment still applied. See
725 F.3d at 1155.
16 CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

    Here, there are no regulations implementing Chapter 80.
In 2015, GALC proposed 21 Guam Admin. R. & Regs.
§ 80103.30(a) (Definitions), (b) (Compensation
Methodology), and (c) (Method of Distribution) (collectively
“Land Bank Trust Rules”). However, the Office of the
Attorney General of Guam (“Guam Attorney General”)
denied approval of the proposed Land Bank Trust Rules for
several reasons, including (1) GALC did not submit an
economic impact statement with the proposed Land Bank
Trust Rules and (2) the compensation provisions of the
proposed rules contradicted the relevant provisions of
§ 80104. Thus, no rules or regulations exist to implement and
govern the Land Bank Trust. This lack of implementing
regulations supports the district court’s conclusion that
Plaintiff’s ancestral property right is not a constitutionally
protected interest for purposes of the Due Process Clause.
See Nozzi, 806 F.3d at 1191 (stating that both the statutes and
their implementing regulations must be considered in
determining whether the right is sufficiently defined to
warrant constitutional protection).

       2. Section 80104        and    Other     Chapter     80
          Provisions

    Plaintiff contends that, even in the absence of
implementing regulations, § 80104 and the relevant Guam
Public Laws contain sufficiently mandatory terms to create a
reasonable expectation of entitlement to payment. We
disagree.

    Neither the text of § 80104 nor the text of Chapter 80 in
general creates an entitlement couched in mandatory terms.
First, inconsistency in the provisions regarding “just
compensation” precludes the recognition of an entitlement.
    CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH. 17

The definition of “just compensation” in § 80104(b)(1)—
which applies to all of Chapter 80—refers to, but is
inconsistent with, the § 80101 definition.              Under
§ 80104(b)(1), just compensation is “defined as limited to the
return of land or access to landlocked lots across public
lands.” By contrast, § 80101(k) defines just compensation as
“only land recovery or land exchange, and . . . any other form
of compensation other than a specifically described available
land.”

    Further confusion regarding “just compensation” arises
from § 80104(c), which sets forth the “Four (4) Step Process
for Extinguishment of Claims, Award of Just Compensation,
and Recordation of Ancestral Land Title” that GALC is
required to include within its procedures, rules, and
regulations.     It provides:        “This Chapter sets forth
two (2) forms of compensation for future title claims which
shall be either the return of original ancestral land, or just
compensation, as defined in § 80101 of this Act, based upon
mutually satisfactory negotiations between the government
and the applicant.” § 80104(c), Step 2, Category 2. Section
80104(c) thus suggests that “the return of original ancestral
land” is not considered “just compensation,” which is
inconsistent with both § 80101(k) and § 80104(b)(1).
Category 2 also appears to require that a just compensation
award result from “mutually satisfactory negotiations,” a term
entirely absent from both § 80101(k) and § 80104(b)(1).
Simply put, Chapter 80 is internally inconsistent as to what
just compensation entails; these inconsistencies weigh against
a ruling that Plaintiff is entitled to the protection afforded by
the Due Process Clause.
18 CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

    Second, although § 80104 contains mandatory text10
indicating the Guam legislature’s intent to extinguish
ancestral property right claims and provide payment of just
compensation awards, there is no mandatory wording that
compels GALC to pay just compensation for ancestral
property right claims. At the first step of the process, GALC
must accept an ancestral claim application, enter it into the
Claims Registry, and “make a determination if in fact a valid
basis for an ancestral title claim exists.” § 80104(c), Step 1.
This requirement that GALC make a validity determination
does not create a constitutionally protected property right,
because the statute does not sufficiently define what
constitutes a “valid basis.”

    In Ching, we held that a citizen petitioner’s right to
immediate relative status for his or her alien spouse is entitled
to due process protections, reasoning that “[t]he decision of
whether to approve [the] petition is a nondiscretionary one
because determinations that require application of law to
factual determinations are nondiscretionary.” 725 F.3d at
1155 (internal quotation marks omitted). There, because of
the statute’s mandatory text,11 the citizen petitioner was


     10
        The four-step process requires GALC to: establish and maintain
five informational registries; accept ancestral property claim applications
that meet certain requirements; issue a certification when an award of just
compensation is made; and determine how to effectuate an award of just
compensation and extinguish an ancestral property right claim.
§ 80104(c), Step 2–Step 4.
     11
       “Section 204(b) of the [Immigration and Nationality Act] provides
that ‘After an investigation of the facts in each case, . . . the [Secretary of
Homeland Security (“Secretary”)] shall, if he determines that the facts
stated in the petition are true and that the alien on behalf of whom the
petition is made is an immediate relative[,] . . . approve the petition. . . .’”
    CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH. 19

“entitled, as a matter of right, to the approval of his petition”
if he “prove[d] that his marriage [met]” the statutory
requirements. Id. That statute left no room for discretionary
enforcement, and thus it gave the petitioner a constitutionally
protected property interest.

    By contrast, § 80104(c), Step 1 does not identify the
specific criteria required to establish that an ancestral title
claim has a “valid basis.” Section § 80101’s definitions of
“Ancestral Lands,” “Ancestral Lands Title,” and “Ancestral
Property Right” likewise are silent as to what a claimant must
do to establish a valid ancestral title claim. In fact,
§ 80104(c), Step 1 states that unspecified “other details about
the claim” may exist, which GALC “may deem appropriate”
to consider in determining whether the claim is valid. Thus,
§ 80104(c), Step 1—unlike 8 U.S.C. § 1154(b)—fails to
provide a statutory scheme identifying certain facts that
would compel GALC to find that the ancestral claim is valid.

    Additionally, none of the other steps in the § 80104(c)
process require GALC to award just compensation if certain
specified requirements are met. Section 80104(c) does not
include a mandatory award of just compensation.

    Third, Plaintiff also argues that § 80104(e) creates a
reasonable expectation of payment. Section 80104(e)
requires the establishment of the Land Bank Trust, the
establishment of rules and regulations for the trust, and the
use of the trust’s income “to provide just compensation for
those dispossessed ancestral landowners.”          There is
mandatory text regarding the use of Land Bank Trust income,


Ching, 725 F.3d at 1155 (emphases and some alterations in Ching)
(footnote omitted) (quoting 8 U.S.C. § 1154(b)).
20 CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

but we must consider this passage in “its context within the
surrounding statutory framework.” See Ward v. Ryan,
623 F.3d 807, 811 (9th Cir. 2010) (citing Tellis v. Godinez,
5 F.3d 1314, 1316–17 (9th Cir. 1993)).

    Although factually dissimilar, cases addressing whether
inmates have a protected property interest in their wages are
instructive here. In Ward, we noted that incarcerated inmates
do not have many traditional property rights or a common law
property interest in their wages. However, under Arizona
state law, an inmate has a statutorily limited protected
property interest in his wages. Id. at 810–11. We held that,
even though the statute created a property interest, the
statutory framework limited that interest and Ward did not
have a current possessory property interest. Id. at 813.

    Here, Plaintiff has the ability to obtain additional
compensation for Lot 5204 only from the government of
Guam and only because of Chapter 80. Therefore, this
interest is defined by state law. See Ward, 623 F.3d at 810
(“Property interests are not constitutionally created; rather,
protected property rights are ‘created and their dimensions
are defined by existing rules or understandings that stem from
an independent source such as state law.’” (quoting Roth,
408 U.S. at 577)). The Chapter 80 statutory scheme requires
payment of just compensation to dispossessed ancestral
landowners as provided by rules and regulations adopted
according to Guam’s Administrative Adjudication Law. But,
as noted, none exist. Although GALC proposed such rules
and attempted enactment pursuant to the Administrative
Adjudication Law, the proposed rules were rejected and no
Land Bank Trust rules are currently in effect. In short,
Chapter 80 provides Plaintiff with the right to file a claim for
compensation, but no framework exists to pay his claim and,
    CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH. 21

because of the definitional inconsistencies within Chapter 80,
no coherent basis exists to determine the amount of
compensation, if any, that is owed to him.

    When read in the context of § 80104 and Chapter 80 as a
whole, the provision stating that the income from the Land
Bank Trust “shall be used to provide just compensation for
those dispossessed ancestral landowners” is not sufficiently
definite to provide Plaintiff with a reasonable expectation of
entitlement to compensation. Nor is any other provision in
§ 80104 or elsewhere in Chapter 80 sufficiently definite to
create such an entitlement. Although Plaintiff has a
recognized ancestral property right under § 80102, neither
§ 80102 nor any of the other statutes in Chapter 80 supports
Plaintiff’s position that he has a legitimate claim of
entitlement to just compensation.

    We therefore hold that the Chapter 80 provisions, whether
examined individually or read together, do not give rise to a
protected property interest under the Due Process Clause.

       3. Public Laws

    Plaintiff argues that various statements in the Public Laws
enacted by the Guam legislature in its attempt to address the
rights of ancestral landowners create an entitlement to
compensation for his ancestral lands. Again, we are not
persuaded.

    First, Plaintiff relies on Public Law 22-145, which refers
to the ancestral landowners as the “rightful original
landowners.” Guam Pub. L. 22-145, § 1 (1994). This phrase
is a statement of intent and purpose for the ongoing land
return program; it does not grant specific rights that became
22 CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

enforceable when Public Law 22-145 was enacted. See id.
§ 2 (requiring the Guam Department of Land Management to
identify land “in preparation for their eventual return to their
original landowners or the heirs, administrators, executors or
other legal representatives of the landowners’ original
estates” (emphasis added)), id. § 3 (“It is the intent of this Act
to insure that the lands condemned by the federal government
and deemed excess to the federal government’s needs,
pursuant to U.S. Public Law 103-339, are rightfully returned
to their original owners or their heirs.”). While Public
Law 22-145 does mandate the transfer of certain specific
parcels “to the original rightful landowners and their heirs,”
id. § 2, no evidence in the record includes Plaintiff’s ancestral
land in these parcels. Thus, nothing in Public Law 22-145
supports Plaintiff’s position that he has a legitimate claim or
property right.

      Second, Plaintiff points to the statement in Public Law
23-23 that, as to “[l]ands clearly under existing public use[,]
. . . the government of Guam shall make good faith efforts to
derive a means of compensation for continued public use of
such lands.” See Guam Pub. L 23-23, § 2 (1995). This
statement is contained in a provision governing the Guam
Land Repatriation Commission and states:

        It is the policy of the government of Guam
        that land returned by the federal government
        to Guam be returned to the estates that held
        such property prior to the condemnations of
        said lands by the Federal Government.
        Exceptions to this policy shall be:

            (a) Lands clearly under existing public
        use. In such circumstances, the government
    CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH. 23

        of Guam shall make good faith efforts to
        derive a means of compensation for continued
        public use of such lands.

1 Guam Code Ann. § 2004. This is a statement of general
policy and intent; it does not define specific benefits and does
not support Plaintiff’s position that he has a legitimate claim
entitling him to compensation.

    Third, Plaintiff contends that his entitlement is conferred
by the statement in the GALA that “[s]everal local
enactments provide a basis for former, ‘original’ landowners
to assert a claim for land recovery or for compensation where
land recovery is not possible.” Guam Pub. L. 25-45, § 2(b)
(1999) (emphasis omitted) (citing Guam Pub. L. Nos. 12-226,
16-111, 17-52, 20-222, 22-145 and 23-23). This is only a
historical statement included in the background supporting
the enactment of Chapter 80. It does not grant any specific
benefits or rights.

    Fourth, Plaintiff refers to the statement in Public Law
26-100 that the Task Force “shall . . . find alternative means
of compensation for the original owners of properties strictly
needed for airport-related operations, either through leases
with original landowners, outright purchases, or value-for-
value land exchanges.” See Guam Pub. L. 26-100, § 4
(2002). However, this version of § 4 cannot confer a
legitimate claim to an entitlement because it was repealed,
and the reenacted version does not contain this wording. See
Guam Pub. L. 30-06, § 1 (2009).

    Fifth, Plaintiff contends he has a claim conferred by
Public Law 30-06, which directs that the Task Force “shall
identify the original owners of properties transferred to the
24 CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

[GIAA] by the United States Government and shall identify
property of the government of Guam to be transferred to these
original landowners to compensate them on a value for value
and/or size for size exchange for their property.” Guam Pub.
L. 30-06, § 1 (2009). As previously noted, the Task Force did
propose an exchange, and Public Law 30-158 was enacted to
effectuate the transfer, but the Guam Superior Court ruled
that the transfer would constitute an illegal taking and
enjoined it.

    We therefore hold that none of the Guam Public Laws
raised by Plaintiff, individually, read together, or read
together with Chapter 80, give rise to a protected property
interest for purposes of a due process analysis. While the
Guam legislature has clearly established a process to receive,
evaluate, and compensate ancestral property right claims, the
legislature did not design the process to be sufficiently
definite to transform Plaintiff’s expectation into a property
right entitled to due process protection. The district court’s
grant of summary judgment in favor of the Government
Defendants as to Count I is affirmed.

    C. Whether Plaintiff’s Equal Protection Rights Were
       Violated

    Count II alleges Plaintiff’s Fourteenth Amendment equal
protection rights have been violated because, unlike the Tiyan
ancestral landowners who have received full compensation by
the return of their lands, Plaintiff’s land has not been returned
and he has not been compensated for his ancestral land claim.
The classifications at issue in Count II are (1) Tiyan ancestral
landowners whose lands were returned because they were no
longer being used by the government of Guam (“Land Return
    CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH. 25

Class”) and (2) Tiyan ancestral landowners—including
Plaintiff—whose lands are still in use (“In-Use Class”) .

    “[A] classification neither involving fundamental rights
nor proceeding along suspect lines . . . cannot run afoul of the
Equal Protection Clause if there is a rational relationship
between the disparity of treatment and some legitimate
governmental purpose.” Armour v. City of Indianapolis,
566 U.S. 673, 680 (2012) (second alteration in original)
(internal quotation marks omitted). A law that is subject to
rational basis review is

       constitutionally valid if there is a plausible
       policy reason for the classification, the
       legislative facts on which the classification is
       apparently based rationally may have been
       considered to be true by the governmental
       decisionmaker, and the relationship of the
       classification to its goal is not so attenuated as
       to render the distinction arbitrary or irrational.
       And it falls within the scope of our precedents
       holding that there is such a plausible reason if
       there is any reasonably conceivable state of
       facts that could provide a rational basis for the
       classification.

Id. at 681 (citation and internal quotation marks omitted). To
prevail on his equal protection claim, Plaintiff must “negative
every conceivable basis which might support” the Chapter 80
statutory scheme that he challenges. See id. To avoid
summary judgment on the claim, Plaintiff was required to
“produce evidence sufficient to permit a reasonable trier of
fact to find by a preponderance of the evidence that the
challenged action” lacked a rational basis. Cf. Jones v.
26 CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

Williams, 791 F.3d 1023, 1037 (9th Cir. 2015) (equal
protection claim based on alleged racial discrimination
(brackets and internal quotation marks omitted)). Thus, the
inquiry is not whether the challenged action “actually
further[ed] a legitimate interest; it is enough that the
governing body ‘could have rationally decided that’ the
action would further that interest.” Johnson v. Rancho
Santiago Cmty. Coll. Dist., 623 F.3d 1011, 1031 (9th Cir.
2010) (quoting Minnesota v. Clover Leaf Creamery Co.,
449 U.S. 456, 466 (1981)).

    Guam’s statutory scheme for resolving ancestral property
right claims contemplates claims by both the Land Return
Class and the In-Use Class. However, the statutory scheme
for determining compensation for the In-Use Class is more
complicated than that for restoring title to the Land Return
Class. Additional issues exist for the In-Use Class, including,
inter alia: whether there is other land that may be used to
compensate the claimants; whether the claimants are to
receive monetary compensation and, if so, the amount of
compensation; and how the funds for monetary compensation
should be administered. Because of these additional issues,
some components in the Chapter 80 statutory scheme do not
apply to the Land Return Class (such as the provisions
regarding the Land Bank Trust). The government of Guam
has attempted to address these issues, albeit unsuccessfully,
such as by proposing the land transfer in Public Law 30-158
and by drafting proposed rules and regulations governing the
Land Bank Trust. These unsuccessful attempts to address the
additional issues in compensating the In-Use Class have
resulted in different treatment of the Land Return Class and
of the In-Use Class.
    CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH. 27

    However,

        the Equal Protection Clause is satisfied so
        long as there is a plausible policy reason for
        the classification, see United States Railroad
        Retirement Bd. v. Fritz, 449 U.S. 166, 174,
        179 (1980), the legislative facts on which the
        classification is apparently based rationally
        may have been considered to be true by the
        governmental decisionmaker, see Minnesota
        v. Clover Leaf Creamery Co., 449 U.S. 456,
        464 (1981), and the relationship of the
        classification to its goal is not so attenuated as
        to render the distinction arbitrary or irrational,
        see [City of] Cleburne v. Cleburne Living
        Center, Inc., 473 U.S.[ 432,] 446 [(1985)].

Nordlinger v. Hahn, 505 U.S. 1, 11 (1992). “[T]he Equal
Protection Clause ‘allows the States wide latitude’ with
economic decisions, and ‘presumes that even improvident
decisions will eventually be rectified by the democratic
processes.’” Johnson, 623 F.3d at 1031 (quoting City of
Cleburne, 473 U.S. at 440). The Guam legislature’s
Chapter 80 statutory scheme focuses on the additional issues
presented by the claims of the In-Use Class and relates
rationally to legislative facts considered at the time to be true,
such as that the proposed land transfer was feasible, or that
GALC would successfully promulgate rules and regulations.
Although the land transfer was unsuccessful, and GALC has
failed to promulgate rules and regulations, these downstream
failures do not render the statutory differences between the
Land Return Class and the In-Use Class irrational.
28 CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH.

    Furthermore, the distinction between the Land Return
Class and the In-Use Class served an important purpose—to
resolve efficiently the ancestral land claims of the Land
Return Class. The Guam legislature could have enacted a
statutory scheme that resolved both classes of claims
simultaneously, but the Equal Protection Clause does not
require simultaneous resolution.

            The Supreme Court has stated that
       “[l]egislatures may implement their program
       step by step, in . . . economic areas, adopting
       regulations that only partially ameliorate a
       perceived evil and deferring complete
       elimination of the evil to future regulations.”
       City of New Orleans v. Dukes, 427 U.S. 297,
       303, 96 S. Ct. 2513, 49 L. Ed. 2d 511 (1976)
       (internal citation omitted).       “States are
       accorded wide latitude in the regulation of
       their local economies under their police
       powers, and rational distinctions may be made
       with substantially less than mathematical
       exactitude.” Id. (emphasis added). Indeed,
       we must remember that “the judiciary may not
       sit as a superlegislature to judge the wisdom
       or desirability of legislative policy
       determinations made in areas that neither
       affect fundamental rights nor proceed along
       suspect lines.” Id.

Merrifield v. Lockyer, 547 F.3d 978, 989 (9th Cir. 2008)
(alterations in Merrifield).

    We therefore hold that the classifications established in
the Chapter 80 statutory scheme survive rational basis review,
   CRAWFORD V. A.B. WON PAT INT’L AIRPORT AUTH. 29

and we affirm the district court’s grant of summary judgment
in favor of the Government Defendants as to Count II.

    DISMISSED as to the GIAA; Count II DISMISSED as
to Duenas; otherwise AFFIRMED.